DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1-3, the claims recite the limitation “suitable crucible.” This is a subjective term, and the claim provides no disclosure to allow one of skill in the art to ascertain what a “suitable” crucible is. Thus, the claims are indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (US 2007/0225144 A1), referred to herein as 'Miyazaki'.
	Regarding Claim 1, Miyazaki discloses the melting of silica and titania, and further discloses the melting of between 20-50 mol% SiO2 and 25-45 mol% TiO-2 (Claim 1), which corresponds to a range for M/Si which ranges from 0.5/1 to 2.25/1. This reads on Claim 1, in which a process for formation of malleable ceramic materials comprising transition metal compounds, comprising titanium dioxide, iron (II) oxide, manganese (II) oxide, cobalt (II) oxide (MO) or salts thereof, in combination with silicon dioxide or compounds thereof is disclosed; and overlaps and makes obvious a M/Si mol ratio comprising 1.6/1.0 to 1.9/1.0. Further, Miyazaki discloses an embodiment in which silica and titania are melted in a crucible (Example 
Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, Miyazaki discloses an example in which titania and silica are melted at 1400 °C (Example 1).
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Miyazaki does not disclose that the inventive product is malleable or would deform under sharp impact from a hammer and not fracture, these properties would necessarily be present in the product of Miyazaki, as such materials have been identified above as being present in both the prior art and the instant invention, such properties must necessarily be present in the prior art. Additionally, the process of making the product in the prior art is substantially identical to the claimed invention and thus would produce a product having the same properties of the claim. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 (I).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736